Citation Nr: 0026884	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  98-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.

2.  Entitlement to an increased rating for post-operative 
residuals of a right inguinal herniorrhaphy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 RO decision which denied the 
veteran's claim of service connection for a skin disorder 
(claimed as secondary to herbicide exposure) and denied his 
claim for a compensable rating for residuals of a right 
inguinal herniorrhaphy.  By a July 1999 RO decision, the 
veteran was granted an increased rating from 0 to 10 percent 
for his residuals of a right inguinal herniorrhaphy, namely 
his impairment of the ilio-inguinal nerve.  The veteran 
continues to appeal to the Board for service connection for a 
skin disorder and for an increased rating for residuals of a 
right inguinal herniorrhaphy.

The veteran has indicated in various statements that he 
experiences right testicle problems which are attributable to 
his service-connected residuals of a right inguinal 
herniorrhaphy.  The Board construes these statements as a 
claim for secondary service connection for a right testicle 
condition and refers this claim to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  There is no competent evidence on file demonstrating a 
plausible claim of service connection for a skin disorder, 
claimed as secondary to herbicide exposure.

2.  The veteran's residuals of a right inguinal herniorrhaphy 
do not include a hernia; he has no more than severe 
impairment of the ilio-inguinal nerve; and his right inguinal 
herniorrhaphy surgical scar is tender and painful.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder, claimed as 
secondary to herbicide exposure, is denied.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating higher than 10 percent for 
residuals of a right inguinal herniorrhaphy, including nerve 
impairment, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7338 (1999); 
38 C.F.R. § 4.124a, Diagnostic Code 8530 (1999).

3.  An additional rating of 10 percent for a right inguinal 
herniorrhaphy scar is granted.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1966 to 
October 1968.  His discharge report (DD Form 214) shows that 
he had service in Vietnam. 

A review of the veteran's service medical records shows that 
his skin was normal when he was examined for entrance 
purposes in October 1966.  From April to September 1967, he 
repeatedly complained of a rash.  He was diagnosed as having 
ringworm and was prescribed medication.  In September 1967, 
the veteran was diagnosed as having a right inguinal hernia 
and he underwent a surgical repair.  

On separation examination in September 1968, the veteran's 
skin was noted as normal.  It was also noted that he had 
undergone a herniorrhaphy for a right-sided hernia in 1967; 
no related sequelae were noted. 

By a June 1973 RO decision, service connection for residuals 
of a herniorrhaphy of the right side was granted and a 0 
percent rating was assigned.

There are no pertinent records dated in the 1980s.

A February 1998 VA consultation request shows that the 
veteran complained of right groin tenderness and said such 
had existed since his right inguinal hernia repair in the 
1960s.

In February 1998, the veteran underwent a VA Agent Orange 
examination and no pertinent findings were made with regard 
to his skin.  It was also noted that he did not have a 
recurrent hernia, but had a painful scar.

A March 1998 VA outpatient medical record shows that the 
veteran reported having chronic pain about the right groin 
area, particularly on manipulation of the right testes.  On 
examination, he had a well-healed groin incision.  The 
diagnoses included chronic pain of the right inguinal area, 
with no apparent hernia.  Another March 1998 VA medical 
record similarly reflects no evidence of a hernia.

A March 1998 VA urology consultation request shows the 
veteran complained of right testicle problems.  On 
examination, there was no evidence of a recurrent hernia. 

In July 1998, the veteran filed an application for service 
connection for Agent Orange residuals and for an increased 
rating for his right inguinal hernia condition.

A December 1998 VA outpatient medical record shows that there 
was no evidence of a hernia.

At a May 1999 RO hearing, the veteran testified that his 
hernia was painful and that his hernia scar was healed.  He 
said he had not been issued a truss or belt by a doctor but 
felt that use of such devices would be helpful.  With respect 
to his skin condition, he related he had Vietnam service and 
was exposed to herbicides, including Agent Orange.  He said 
he had a skin disorder since his service discharge and that 
such had periods of remission and exacerbation.

In June 1999, the veteran underwent a VA examination.  He 
related that his residuals of an inguinal hernia had 
increased in intensity.  He said his hernia was painful, and 
that the majority of the pain was at the bottom of his right 
testicle.  His elaborated that the pain worsened with 
strenuous work, walking, prolonged standing, and during 
intercourse and when he had an erection.  He also said the 
inguinal pain affected his sleep.  On objective examination, 
it was noted he had a well-healed scar of the right inguinal 
area, which was slightly tender.  There was no erythema, 
swelling, or discharge in the area.  It was noted that a 
hernia was not detectable.  The diagnosis was right 
testicular pain.

II.  Legal Analysis

Service Connection Claim

In a September 2000 informal hearing presentation, the 
veteran's representative requested that an opinion be 
solicited from an independent medical expert as to whether or 
not the veteran's skin disorder is related to his exposure to 
herbicides during active duty.  According to VA regulation, 
an opinion of an independent medical expert may be obtained 
in cases where the medical issue under consideration is of 
such medical complexity or controversy as to justify 
soliciting an opinion from an independent medical expert.  38 
C.F.R. §§ 3.328, 20.901.  In this case, the Board finds that 
the issue is neither complex nor controversial to justify the 
solicitation of an opinion from an independent medical 
expert.  Moreover, as explained below, since the claim is not 
well grounded, there is no VA duty to assist.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran claims service connection for a skin disorder.  
His claim presents the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
his claims are well grounded, meaning plausible.  If he has 
not presented evidence that his claim is well grounded, there 
is no further duty on the part of the VA to assist him with 
his claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For a 
service connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in certain circumstances, lay evidence); and a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Brock v. Brown, 
10 Vet. App. 155 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 
12 Vet. App. 164 (1999).



The only skin conditions listed in the legal authority 
pertaining to presumptive service incurrence for Agent-Orange 
related diseases are chloracne (or other acneform diseases 
consistent with chloracne) and porphyria cutanea tarda, and 
for the presumption to apply for these conditions they must 
be manifest to a compensable degree within one year of a 
veteran's last herbicide exposure in Vietnam.  Id.  

A review of the claims file shows that the veteran had active 
duty in Vietnam during the Vietnam era.  His service medical 
records reveal that he complained of a rash over a six month 
period in 1967 (April to September); he was diagnosed as 
having ringworm and was treated for such; thereafter, there 
are no indications of subsequent complaints, treatment, or a 
diagnosis of ringworm.  At the time of his discharge 
examination in September 1968, no skin disorders were noted.  
A review of the post-service medical evidence does not reveal 
any objective evidence of a skin disorder, including 
chloracne (or other acneform disease consistent with 
chloracne) or porphyria cutanea tarda, within the one year 
presumptive period or afterwards.  In fact, there is no 
medical evidence that he currently has a skin disorder.  
When, as here, a claimed disability (a skin disorder) has not 
been shown by competent medical evidence to currently exist, 
the claim of service connection is implausible and not well 
grounded.  Caluza, supra; Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

The veteran, who has no medical training, asserts that he was 
exposed to herbicides, including Agent Orange, during his 
period of service in Vietnam and that such exposure resulted 
in a skin disorder.  However, there is no objective evidence 
that he was exposed to herbicides, including Agent Orange, 
during his Vietnam service, and he is not entitled to the 
presumption of herbicide exposure as there is no evidence 
that he has one of the herbicide-related diseases listed in 
the law.  McCartt, supra.  Further, the veteran's own 
assertion regarding the causal 


connection between his claimed herbicide exposure and his 
claimed skin disorder is not cognizable evidence since, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim of service 
connection for a skin disorder, his claim must be denied.


Increased Rating Claim

The veteran's claim for an increased rating for residuals of 
a right inguinal herniorrhaphy is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When a claimant submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  In this case the Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim for a higher rating and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities. 

Under Diagnostic Code 7338, a 0 percent evaluation will be 
assigned when there is evidence of either a small, reducible 
inguinal hernia without a true hernia protrusion or an 
inguinal hernia which has not been operated on, but is 
remediable.  Evidence of a postoperative recurrent inguinal 
hernia which is readily reducible and well supported by a 
truss or belt warrants the assignment of a 10 percent 
disability rating.  Evidence of a small, postoperative 
recurrent inguinal hernia, or an unoperated irremediable 
inguinal hernia which is not well supported by a truss or not 
readily reducible warrants the assignment of a 30 percent 
disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7338.

In the instant case, medical records from the 1990s, 
including the veteran's June 1999 VA compensation 
examination, consistently reflect that his right inguinal 
hernia has not recurred.  Accordingly, an increased rating is 
not warranted under Diagnostic Code 7338.  Id.

Mild or moderate paralysis, neuritis or neuralgia of the 
ilio-inguinal nerve warrants a noncompensable evaluation.  
Severe to complete paralysis, neuritis, or neuralgia of the 
ilio-inguinal nerve warrants a 10 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8530.
 
The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 8530, which is the maximum schedular 
evaluation under this code.  As such, his claim for an 
increased rating may not prevail under this code.  Id.

A 10 percent evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration (38 C.F.R. 
§ 4.118, Diagnostic Code 7803) or that they be tender and 
painful on objective demonstration (Diagnostic Code 7804); 
scars may also be rated based on any limitation of function 
of the body part which they affect (Diagnostic Code 7805).  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805. 

With respect to the aforementioned scar codes, it is noted 
that when the veteran underwent a February 1998 VA 
examination, it was objectively noted that he had a painful 
herniorrhaphy scar.  At the last VA examination, in June 
1999, it was noted that his right inguinal herniorrhaphy 
scar, while well-healed, was tender, and other medical 
records on file are to the same effect.  In sum, a 10 percent 
rating is warranted under Diagnostic Code 7804 (in addition 
to the 10 percent rating he is currently receiving for nerve 
impairment under Diagnostic Code 8530), as there is objective 
evidence on file that the veteran's service-connected right 
inguinal herniorrhaphy scar is tender and painful.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  (The evaluation of 
one disability under multiple codes is permitted, provided 
that none of the symptomatology of one condition is 
duplicative of, or overlapping with the symptomatology of the 
other condition.).
 

ORDER

Service connection for a skin disorder, claimed as secondary 
to herbicide exposure, is denied.

An increase in the current 10 percent rating for residuals of 
a right inguinal herniorrhaphy, to include nerve impairment, 
is not warranted. 

An additional 10 percent rating is warranted for a right 
inguinal herniorrhaphy scar.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

